[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            APR 30, 2007
                             No. 06-16617
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                 D. C. Docket No. 06-00176-CV-T-26-MAP

DAIRYLAND INSURANCE COMPANY,

                                                           Plaintiff-Appellee,

                                  versus

WILLIAM CREWS,

                                                           Defendant-Appellant,

NANCY BLAND, as guardian and natural parent
of Dennis Bland, II, et al.,

                                                                  Defendants.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (April 30, 2007)

Before DUBINA, CARNES and MARCUS, Circuit Judges.

PER CURIAM:
      William Crews appeals the district court’s entry of summary judgment in favor

of Dairyland Insurance Company (“Dairyland”). Dairyland brought this action for

a declaratory judgment on the issue of whether it properly cancelled Crews’s

automobile liability insurance policy for non-payment of the premium. If the

cancellation was proper, Dairyland has no obligation to provide coverage, and no

duty to defend an action, for damages arising from a car accident involving Nancy

Bland’s minor son. These damages are the subject of an underlying action in state

court. On appeal, Crews argues the district court improvidently granted summary

judgment based on Florida’s Uninsured Motorist Statute. See § 627.727, Fla. Stat.

      We review the district court’s order granting summary judgment de novo. See

Madray v. Publix Supermarkets, Inc., 208 F.3d 1290, 1296 (11th Cir. 2000). A

motion for summary judgment should be granted “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56 (c). In our review,

we “must view all the evidence and all factual inferences reasonably drawn from the

evidence in the light most favorable to the nonmoving party,” Stewart v. Happy

Herman’s Cheshire Bridge, Inc., 117 F.3d 1278, 1285 (11th Cir. 1997), and “resolve




                                           2
all reasonable doubts about the facts in favor of the non-movant.” United of Omaha

Life Ins. v. Sun Life Ins. Co., 894 F.2d 1555, 1558 (11th Cir.1990).

      In a succinct and well-reasoned opinion, the district court entered summary

judgment based on the unambiguous terms of Crews’s insurance policy, including the

provision for Uninsured Motorist coverage and the requirement for timely payments

of premiums, and in accordance with Florida law. In its order, the district court

addressed virtually every argument raised in this appeal. After our own review of the

record and careful consideration of the parties’ arguments, we discern no reversible

error in the district court ’s disposition of this case and affirm its judgment in all

respects.

      AFFIRMED.




                                          3